Kao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, subject to the approval of the court, as follows:
1. That this stipulation is limited to the items marked “A” and initialed GRG by Examiner G. R. Goldner on the invoices covered by the above-entitled appeal for reappraisement.
2. That such merchandise is not identified in the Einal List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956 (T.D. 54521), and accordingly was appraised on the basis of Section 402(b) of the Tariff Act of 1930 as amended by the said Customs Simplification Act.
3. That on or about the date of exportation of the merchandise involved, such or similar merchandise was freely sold or offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States at $9.97 per dozen, net, packed, such price including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States.
4. That the above-entitled appeal may be submitted on this stipulation, the same being limited to the merchandise and issues described hereinabove and abandoned in all other respects.
Upon tbe agreed facts, I find export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise marked “A” and initialed GRG, by Examiner G. R. Goldner, on the invoices covered by this appeal for reappraisement, and that such value was $9.97 per dozen, net, packed.
Judgment will be entered accordingly.